Citation Nr: 1749811	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-28 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to a disability rating in excess of 20 percent from September 25, 2010 to March 14, 2015 and in excess of 10 percent thereafter for service-connected thoracolumbar degenerative disc disease (DDD).

3.  Entitlement to a disability rating in excess of 10 percent for service-connected left shoulder osteoarthritis.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected right sciatica associated with thoracolumbar DDD.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected left sciatica associated with service-connected thoracolumbar DDD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2005, November 2007 to April 2008, and from August 2008 to September 2010.  Additionally, the Veteran had active duty for training from March 1999 to July 1999, October 2001 to May 2002, and from January 2003 to January 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from the April 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran requested a Board hearing and was scheduled for one in October 2015.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2017).  

The Board previously remanded these matters in September 2016 for further development.  The claims are now back before the Board for further appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Pursuant to the Board's September 2016 remand, the Veteran was scheduled for VA examinations in connection with his increased rating claims for his service-connected thoracolumbar DDD, left shoulder osteoarthritis, right sciatica associated with thoracolumbar DDD, and left sciatica associated with service-connected thoracolumbar DDD; however, he did not report for his examinations scheduled in January 2017 and March 2017 and good cause for not reporting was not alleged or shown.

2.  The preponderance of the evidence fails to show that the Veteran's diagnosed bilateral feet condition is related to his active service.


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating in excess of 20 percent from September 25, 2010 to March 14, 2015 and in excess of 10 percent thereafter for service-connected thoracolumbar DDD must be denied as a matter of law since the Veteran did not report for the scheduled examination.  38 C.F.R. § 3.655 (2017).

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left shoulder osteoarthritis must be denied as a matter of law since the Veteran did not report for the scheduled examination.  38 C.F.R. § 3.655 (2017).

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right sciatica associated with thoracolumbar DDD must be denied as a matter of law since the Veteran did not report for the scheduled examination.  38 C.F.R. § 3.655 (2017).

4.  Entitlement to a disability rating in excess of 10 percent for service-connected left sciatica associated with service-connected thoracolumbar DDD must be denied as a matter of law since the Veteran did not report for the scheduled examination.  38 C.F.R. § 3.655 (2017).
5.  The criteria for service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1121, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.   See VCAA correspondences.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Notably, the September 2016 Board remand directed the RO to schedule the Veteran for VA examinations to obtain a medical opinion for his service connection claim as well as to ascertain the present severity of his service-connected disabilities on appeal.  The Veteran was scheduled for the requested examinations in January 2017.  In February 2017, the Agency of Original Jurisdiction (AOJ) contacted the VA Case Coordinator who assists with scheduling VA examinations to follow up on the outstanding examination requests for the Veteran.  The AOJ was advised that the Veteran had failed to appear for his January 2017 VA examinations.  The AOJ noted they would next contact the Veteran to determine why he missed the examinations.  In March 2017, the AOJ contacted the Veteran by electronic mail to advise him that he had been reported as a "no-show" for his previously scheduled examinations, and that he would be rescheduled for multiple examinations at the Las Vegas VA Medical Center (VAMC).  Thereafter, the record reflects that examinations scheduled for April 2017 were cancelled because the Veteran again failed to report.  In May 2017, the AOJ attempted to contact the Veteran by telephone and electronic mail to ascertain his reasons for failing to report for the examinations but no response was received.  Neither the Veteran nor his representative has provided any "good cause" for why he failed to report for his scheduled VA examinations.

Additionally, prior to the return of the Veteran's case to the Board, his claims were readjudicated by the AOJ in a June 2017 supplemental statement of the case (SSOC), which advised the Veteran that he had failed to report for VA examinations.  He was also provided the full text to 38 C.F.R. § 3.655 in the "Pertinent Laws; Regulations; Rating Schedule Provisions" section of the SSOC.  The Veteran was then given an opportunity to respond to the SSOC, and did not.  Thus, it cannot be said that the Veteran was not made aware of the consequences of his failing to report for an examination under 38 C.F.R. § 3.655.

In light of the above, the Board finds that rescheduling the examinations is not required and its prior remand directives of September 2016 have been substantially complied with to the extent possible.  D'Aries v. Peake, 22 Vet. App. 97, 105   (2008).

Increased Rating Claims

The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in connection with an original compensation claim, the claim shall be rated based on the evidence of record.  When, however, the examination was scheduled in connection with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. §§ 3.655(a), (b) (2017).

Regarding the Veteran's claims for increased ratings for his service-connected thoracolumbar DDD, left shoulder osteoarthritis, and bilateral sciatica, as these involve claims for an increase that do not stem from an original grant of service connection (i.e. is not a downstream issue from an original compensation claim), and as no good cause has been shown for the Veteran's absence from his scheduled examinations in January 2017 and April 2017, under 38 C.F.R. § 3.655, the claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's VA treatment records as well as an April 2011 VA examination report reflect that the Veteran has been given diagnoses of a bilateral feet condition and plantar fasciitis.  These diagnoses satisfy the first prong of the service connection claim.  

Pertaining to the second element of the service connection claim, the in-service injury, the Veteran reported to the April 2011 VA examiner that he experienced bilateral sore feet due to marches in service.  He reported that he sought treatment from his primary care physician and was given medication as well as ice and stayed in his quarters for 48 hours, but was not diagnosed with a foot condition.  The Veteran further reported his condition had gotten progressively worse since that time.  

While the April 2011 examiner diagnosed the Veteran with a bilateral feet condition, no medical opinion was provided as to a possible causal connection between his present condition and service.

The Board notes that additional examinations were requested in order to obtain a medical nexus opinion regarding the Veteran's bilateral feet condition and his described service injury.  However, as previously stated, the Veteran failed to appear for the several scheduled examinations.  A decision in this case will therefore be based on the evidence of record.  See 38 C.F.R. § 3.655.

Consideration has been given to the statements from the Veteran that relates his current bilateral feet condition to service and the progressive worsening of the condition.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a foot condition, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Plantar fasciitis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that image testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, there is no indication that the Veteran is competent to etiologically link his diagnosed bilateral feet condition to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements are not competent medical evidence.

In sum, there is simply no competent evidence (medical or otherwise) linking the Veteran's current bilateral feet condition to his active service.  An adequate medical opinion is deemed necessary in order establish service connection.  Without such evidence, the preponderance of the evidence weighs against his claim.   This claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).









(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 20 percent from September 25, 2010 to March 14, 2015 and in excess of 10 percent thereafter for service-connected thoracolumbar DDD is denied.

A disability rating in excess of 10 percent for service-connected left shoulder osteoarthritis is denied.

A disability rating in excess of 10 percent for service-connected right sciatica associated with thoracolumbar DDD is denied.

A disability rating in excess of 10 percent for service-connected left sciatica associated with service-connected thoracolumbar DDD is denied.

Service connection for bilateral plantar fasciitis is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


